Citation Nr: 1133534	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-16 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Whether a September 2006 rating decision of the RO reducing the Veteran's rating for posttraumatic stress disorder (PTSD) from 70 to 50 percent, effective December 1, 2006, should be revised or reversed due to clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 1968 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) is from August and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As support for his claim, the Veteran testified at a hearing at the RO in December 2009, before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  A transcript is associated with the claims file.  

As will be discussed below, the Veteran has raised a motion of clear and unmistakable error (CUE) in the RO's September 2006 rating decision, reducing the rating for PTSD from 70 to 50 percent.  This issue must first be adjudicated by the RO via the Appeals Management Center (AMC), in Washington, DC.  The appeal is REMANDED to the AMC.  VA will notify the appellant if further action is required.


REMAND

CUE in September 2006 Rating Decision, Reducing PTSD from 70 to 50 Percent

In April 2006, the Veteran filed simultaneous claims for an increased rating for his PTSD beyond its then-current 70 percent rating and for a TDIU, based primarily on the effects of his PTSD.  In response, the RO's August 2006 decision proposed to reduce the rating for the Veteran's service-connected PTSD from 70 to 50 percent, and the September 2006 rating decision implemented this reduction prospectively effective as of December 1, 2006.  The September 2006 rating decision was unappealed, so the reduction became final and binding on the merits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

However, it appears that in the July 2011 informal hearing presentation, the Veteran's representative has raised contentions tantamount to a motion of CUE in the September 2006 rating reduction decision.  Previous determinations that are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  If CUE is established, the prior decision(s) will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision(s) had been made on the date of the reversed decision.  Id.

In particular, the representative argues that the September 2006 rating decision at issue failed to consider the provisions of 38 C.F.R. § 3.344 prior to reducing the rating, although this provision would clearly apply.  See July 2011 informal hearing presentation.  The requirements for a reduction in the evaluation for disabilities in effect for five years or more are set forth at 38 C.F.R. § 3.344, which require that only evidence of sustained material improvement that is reasonably certain to be maintained, as shown by full and complete examinations, can justify a reduction.  If there is any doubt, the rating in effect will be continued.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  

The United States Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Indeed, when the reduction was effectuated, the 70 percent rating previously assigned for the Veteran's PTSD had been in effect since March 16, 1999, so for more than five years when reduced to 50 percent as of December 1, 2006.  
Therefore, in adjudicating the CUE motion, the AMC must consider whether the September 2006 rating reduction is void ab initio under the provisions of 38 C.F.R. § 3.344.  

And as a matter of judicial notice, the Board observes that the September 2006 rating decision also failed to comply with the procedural protections for all rating reductions under 38 C.F.R. § 3.105(e).

Where the reduction in a disability rating of a service- connected disability or employability status is considered warranted and the lower disability rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified of the contemplated action and furnished detailed reasons for the reduction, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  Id.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).  Therefore, the AMC must additionally consider whether there was CUE in the September 2006 rating reduction due to potential failure to comply with 38 C.F.R. § 3.105(e).  

The Board also finds that, because adjudication of the CUE motion on the September 2006 rating reduction for PTSD likely will affect his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, adjudication of the Veteran's TDIU claim is deferred until after the AMC adjudicates the CUE motion.

Stegall Violation of May 2010 Board Remand

A remand is additionally required to ensure the AMC complies with the Board's prior May 2010 remand.  Unfortunately, the AMC did not comply with the Board's prior May 2010 remand directive concerning provision of adequate and thorough VA examinations and opinions on unemployability due to his service-connected disabilities.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  
The Board, therefore, must correct this error by remanding for new VA examinations and opinions on this determinative issue.  38 C.F.R. § 4.2.  

When previously remanding this case in May 2010, the Board indicated the Veteran needed to be scheduled for VA compensation examinations and opinions on unemployability due to his service-connected disabilities.  Specifically, the May 2010 Board remand's directive number 1 (#1) instructed the AMC to schedule the Veteran for appropriate VA medical examinations to determine the current level of severity of the service connected disabilities, namely PTSD; shell fragment wound with retained metallic fragment, left quadriceps mechanism, left knee; shell fragment wound to the right thigh, muscle group XIII and XIV; old foveal retinitis, left eye; malaria with dysentery; and status postoperative rectal polyp.  

Also, the examiners were further instructed to address the following:  (a) description of symptoms caused by the service-connected disabilities, as well as the severity of each symptom; and (b) opinion on types of employment activities that would be limited due to each of the service-connected disabilities or due to a combination of each of his service-connected disabilities.  And in providing these conclusions and opinions, the directive specifically stated the examiner must provide complete rationale and cite to the objective medical findings leading to the conclusions.

Although appropriate VA examinations were arranged for all of his service-connected disabilities, it appears the opinions were grossly deficient.  
First, the June 2010 VA examination did not provide a summary description of the symptoms caused by the service-connected rectal polyp; shell fragment wound with retained metallic fragment, left quadriceps mechanism, left knee; and shell fragment wound to the right thigh, muscle group XIII and XIV.  There was also no mention concerning the severity of the symptoms of these service-connected disabilities.  It appears there were no malaria symptoms as the examiner diagnosed "malaria resolved."  

Unfortunately, the June 2010 VA examiner provided a cursory opinion that the service-connected rectal polyp, left knee and right thigh scars, and malaria, respectively, do not preclude physical or sedentary employment, but without offering any rationale or citation to any objective medical findings to support these negative conclusions.

Similarly, the June 2010 VA eye examiner provided a cursory opinion that the left eye disability "should not preclude sedentary employment, as long as there is no requirement for stereopsis (binocular vision)," but no comment on the symptoms attributed to the service-connected disability and how it affected employment.  This opinion failed to offer any rationale or citation to any medical findings to support the negative conclusion.

However the June 2010 joints examiner noted his service-connected left knee, mild arthritis made him unable to kneel, including during electrician duties.  The examiner opined that his "service-connected left knee condition does not preclude light duty or sedentary employment.  Left knee range of motion is nearly normal and strength is normal.  Employment with kneeling, climbing and prolonged standing and walking around should be avoided."  Importantly, though, there is no specific comment on the symptoms of his service-connected left knee disorder and the impact it has on his ability to perform sedentary and manual labor.

Additionally, the August 2010 VA PTSD examiner, despite its relative thoroughness, still provides a problematic opinion and rationale.  The examiner noted the Veteran's reported history of irritability and frustration with his employer leading to his resignation in 2006 as a government inspector.  The examiner concluded "[t]here is no objective evidence of functional impairment occupationally after reviewing the claims file, based on PTSD symptoms only."  The examiner reasoned, "[i]rritability is not sufficient to preclude employment.  He may be able to be employed in settings requiring little social interaction and with clear demands and expectations placed upon him."  However, the August 2010 PTSD examiner offers an incomplete opinion and rationale, by not discussing the entire medical history of the Veteran's PTSD symptoms and severity, both when employed and more recently unemployed.  Also, the rationale of the opinion fails to reconcile and discuss the positive opinion of a VA treating psychiatrist in October 2008, which stated the Veteran was unemployable due to his severe social and occupational impairments.

Lastly, the Board observes that there is no adequate opinion on how the combination of the Veteran's service-connected disabilities impacts his ability to perform sedentary and manual labor duties.

Therefore, to substantially comply with the Board's prior remand directive, the Veteran must be scheduled for another VA examination and opinion concerning all of his service-connected disabilities.  See Stegall, 11 Vet. App. at 270. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC must adjudicate the Veteran's motion for CUE in the September 2006 RO's rating decision, which reduced the rating for PTSD from 70 to 50 percent.  In doing so, the AMC must specifically consider whether that rating decision complied with pertinent provisions for rating reductions, particularly 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344.

2.  After completing the requested development in paragraph number 1, schedule the Veteran for appropriate VA medical examinations to determine the current level of severity of the service connected disabilities which to date are PTSD; shell fragment wound with retained metallic fragment, left quadriceps mechanism, left knee; shell fragment wound to the right thigh, muscle group XIII and XIV; old foveal retinitis, left eye; malaria with dysentery; and status postoperative rectal polyp.  
*New examiners must be assigned for all requested examinations.

The Veteran's claims folder must be made available to and reviewed by the examining physicians.  Following the examinations, the examiners should address the following:

a) Describe all symptoms caused by the service-connected disabilities, as well as the severity of each symptom.  

b) The examiners should describe what type of employment activities would be limited due to each of the appellant's service-connected disabilities or due to a combination of each of his service-connected disabilities.  

The examiner should not consider impairment from any nonservice-connected disabilities or the Veteran's age when assessing the impairment of employment activities due to service-connected disabilities.

The examiner must provide a comprehensive report by including a complete rationale for all opinions and conclusions reached and citing the objective medical findings leading to the conclusions.  

3.  Re-adjudicate the Veteran's claim for TDIU.  If the decision remains in any way adverse to the Veteran, provide him and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

